Case 1:20-cv-20961-KMW Document 126 Entered on FLSD Docket 01/19/2021 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 CASE No.: 1:20-CV-20961-KMW

   SILVA HARAPETI,
   and other similarly situated individuals,

          Plaintiffs,

   v.

   CBS TELEVISION STATIONS INC.,
   and CBS BROADCASTING, INC.,

         Defendants.
   ___________________________________________/

    PLAINTIFF, SILVA HARAPETI’S REPLY IN SUPPORT MOTION TO FILE OPT IN
       NOTICES PSEUDONYMOUSLY OR IN THE ALTERNATIVE UNDER SEAL
                     AND REQUEST FOR ORAL ARGUMENT

          Plaintiff, SILVA HARAPETI (“Plaintiff”), hereby respectfully moves this Honorable

   Court for permission to file Opt-In Notices pseudonymously under seal, or in the alternative under

   seal, and in support thereof states as follows:

          Defendants have incorrectly asserted that whether an FLSA opt-in plaintiff may file

   anonymously and under seal due to a fear of being retaliated or “blackballed” in the industry has

   been resolved in this Circuit. For this proposition, Defendants rely on Doe v. Frank, 951 F.2d 320

   (11th Cir. 1992). The Doe case involved a postal worker who feared that his alleged disability,

   alcoholism, would cause him embarrassment. Defendants also rely on In re Doe v. Univ. of Miami,

   No. 12-cv-23933, 2012 U.S. Dist. LEXIS 200135(S.D. Fla. Nov. 28, 2012), the plaintiff claimed

   that he was kicked out of medical school due toa perception that he was behaviorally disabled due

   to attention deficit hyperactivity disorder (ADHD) and other mental disorders. Id., at *3. In his

   lawsuit against the medical school, the plaintiff asserted that anonymity was appropriate because

   therapy and medical treatments were at issue in the case, and disclosure of his name “would subject
Case 1:20-cv-20961-KMW Document 126 Entered on FLSD Docket 01/19/2021 Page 2 of 5




   him to serious social stigma and impair his ability to find future employment.” Id., at *4–5. Judge

   King denied the motion citing the need for public access to the courts and the and that “[t]he names

   of litigants are an integral element of public judicial proceedings and documents.” Id. Neither of

   these cases discuss opt-in plaintiffs in an FLSA collective action, who are qualitatively different

   from the named (lead) plaintiff proceeding anonymously. Indeed, even the Bloomberg court dealt

   only with the named plaintiff proceeding under a pseudonym; the court held that, [u]nder Rule

   10(a) of the Federal Rules of Civil Procedure, a complaint must “name all the parties.” Michael

   v. Bloomberg L.P., No. 14-cv-2657 (TPG), 2015 U.S. Dist. LEXIS 16683(S.D.N.Y. Feb. 11,

   2015) at *6. In the case at bar, the Plaintiff is already named. A relatively recent decision of the

   Eleventh Circuit in a matter of first impression held that employees who opted in became party

   plaintiffs upon the filing of their written consents, and nothing further was required. Mickles on

   behalf of herself v. Country Club Inc., 887 F.3d 1270 (11th Cir. 2018). Therefore, nothing is to say

   that putative opt-in plaintiffs could not submit their consent forms under seal:

          Our Court has suggested a two-tiered approach in making a similarly-situated
          determination in opt-in collective actions. Hipp, 252 F.3d at 1217-19.5 At the first
          “notice stage,” the district court decides whether notice of the action should be
          given to potential class members who could be similarly situated. Id. at 1218. This
          stage, which is usually based only on the pleadings and any affidavits submitted,
          typically results in “conditional certification” of a representative class. Id. “If the
          district court ‘conditionally certifies’ the class, putative class members are given
          notice and the opportunity to ‘opt-in.’ ” Id. (quoting Mooney v. Aramco Servs. Co.,
          54 F.3d 1207, 1214 (5th Cir. 1995) ). The action proceeds through discovery as a
          representative action. Id.

          The second stage is precipitated by a motion for decertification from the defendant,
          which is typically filed after discovery is complete and the matter is ready for trial.
          Id. At this stage, the court has more information and makes a factual determination
          of the similarly-situated question. Id. “If the claimants are similarly situated, the
          district court allows the representative action to proceed to trial.” Id. (quotations
          omitted). If they are not similarly situated, “the district court decertifies the
          class, and the opt-in plaintiffs are dismissed without prejudice.” Id. (quotations
          omitted). The class representatives (the original plaintiffs) then proceed to trial
          on their individual claims. Id.
Case 1:20-cv-20961-KMW Document 126 Entered on FLSD Docket 01/19/2021 Page 3 of 5




   Mickles at *1276 (emphasis supplied).

          Here, the cases cited by Defendants are about the movant lead-plaintiff(s) to proceed

   anonymously and under seal. None of the cases cited by the Defendant address putative opt-in

   claimants who desire to join without public scrutiny and fear retaliation or worse, never being able

   to work in the news industry again. Further, Defendants do not address the alternative relief

   requested, for the opt-in Plaintiffs to merely file their consent forms under seal.

          Moreover, some courts have permitted litigants to proceed anonymously or

   pseudonymously to protect them against possible economic retaliatory harm. For instance, the

   Court of Appeals for the Ninth Circuit concluded that “extraordinary” economic harm justified

   allowing Chinese workers, employed in the Mariana Islands, to proceed pseudonymously in their

   suit brought under the Fair Labor Standards Act of 1938 ( FLSA ) Does I Thru XXIII v. Advanced

   Textile Corp., 214 F.3d at 1062. The Court of Appeals contrasted the “ extreme nature of the

   retaliation ” faced by these workers, which included termination of employment, deportation , and

   possible arrest upon their return to China, with the con sequences faced by “typical” FLSA

   plaintiffs, stating: “While threats of termination and blacklisting are perhaps typical methods by

   which employers retaliate against employees who assert their legal rights, the consequences of this

   ordinary retaliation to plaintiffs are extraordinary. ” Id. at 1069, 1071 ; see also Gomez v. Buckeye

   Sugars, 60 F.R.D. 106, 106 (N.D. Ohio 1973) (permitting FLSA plaintiff employees to proceed

   anonymously " in order to safeguard against any possible reprisals by their employers that might

   result from the filing of this lawsuit.”). In Does I Thru XXIII v. Advanced Textile Corp., supra at

   1068, the Court of Appeals held that in evaluating the severity of potential retaliatory action, the

   trial court should take into consideration, among other factors, the severity of the threatened harm,

   the reasonableness of the party's fears, and the party's vulnerability to harm. Applying this test,
Case 1:20-cv-20961-KMW Document 126 Entered on FLSD Docket 01/19/2021 Page 4 of 5




   the Court of Federal Claims permitted Native American plaintiffs to proceed anonymously in a

   Tucker Act proceeding that pitted their personal interests against the interests of the communities

   of which they were members. Wolfchild v . United States, 62 Fed. Cl. at 521. Citing the plaintiffs’

   risk of economic harm through the loss of per capita payments and their risk of losing membership

   in their communities if their identities were disclosed, the court found that the threatened harm

   was sufficiently severe to justify their request for anonymity. Id. at 553. The court also noted that

   letting these plaintiffs proceed anonymously accorded with the practice of the Bureau of Indian

   Affairs to provide anonymity for Native Americans in membership disputes with their

   communities. Id. at 554.

          While these cases are obviously somewhat distinct, so is the fact that in this action, the

   named Plaintiff, Silva Harapeti is already named. The need for the public to know the names of

   the opt-ins who consent to join should be balanced with the economic retaliation that they may

   face as members of the media who will be in the media and may suffer retaliation or “blackballing”

   and may lose their career as a result of filing a single consent form vis a vis the public’s need to

   know the names of those who would file their consent forms to join this lawsuit.

          The ultimate test for permitting a plaintiff to proceed anonymously is whether the
          plaintiff has a substantial privacy right which outweighs the “customary and
          constitutionally-embedded presumption of openness in judicial proceedings.”
          Stegall, 653 F.2d at 186. . . . A judge, therefore, should carefully review all the
          circumstances of a given case and then decide whether the customary practice of
          disclosing the plaintiff's identity should yield to the plaintiff's privacy concerns.
          Wynne & Jaffe, 599 F.2d at 713.

   Doe v. Frank, 951 F.2d 320 (11th Cir. 1992).

   Plaintiff respectfully asks the Court for oral argument on the motion at bar.

                                                         By: /s/ Peter M. Hoogerwoerd
                                                         Peter M. Hoogerwoerd, Esq.
                                                         Florida Bar Number: 188239
Case 1:20-cv-20961-KMW Document 126 Entered on FLSD Docket 01/19/2021 Page 5 of 5




                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on January 19, 2021, I electronically filed the foregoing
   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
   is being served this day on all counsel of record or pro se parties identified on the attached Service
   List in the manner specified, either via transmission of Notices of Electronic Filing generated by
   CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
   to receive electronically Notices of Electronic Filing.

   William V. Roppolo, Esq.
   william.roppolo@bakermckenzie.com
   Benjamin C. Davis, Esq.
   benjamin.davis@bakermckenzie.com
   BAKER & MCKENZIE LLP
   Attorneys for CBS Television Stations, Inc.
   Sabadell Financial Center
   1111 Brickell Avenue, Suite 1700
   Miami, Florida 33131
   Telephone: (305) 789-8900
   Facsimile: (305) 789-8953

   Blair J. Robinson (Pro Hac Vice)
   blair.robinson@bakermckenzie.com
   Paul C. Evans (Pro Hac Vice)
   paul.evans@bakermckenzie.com
   BAKER & MCKENZIE LLP
   452 Fifth Avenue
   New York, NY 10018
   Telephone: (212) 626-4100
   Facsimile: (212) 310-1632

                                                         By: /s/ Peter M. Hoogerwoerd
                                                         Peter M. Hoogerwoerd, Esq.
                                                         Florida Bar Number: 188239
